Court of Appeals
of the State of Georgia

                                        ATLANTA,__________________
                                                  July 16, 2014

The Court of Appeals hereby passes the following order:

A14D0426. ALI S. MUHAMMAD v. PNC BANK NATIONAL ASSOCIATION,
    et al.

      Ali S. Muhammad sued PNC Bank National Association and Hays Financial
Consulting, LLC for damages and wrongful foreclosure. Following the trial court’s
grant of the defendants’ motion to dismiss, Muhammad appealed to this Court, and
the case was docketed as Case Number A14A1279. Back in the trial court, Hays
Financial Consulting moved for an award of attorney fees under OCGA § 9-15-14.
The court granted the motion and awarded attorney fees, and Muhammad filed this
application for discretionary appeal.
      “[A] party aggrieved by a post-judgment OCGA § 9-15-14 award is required
to comply with the discretionary appeal procedure of OCGA § 5-6-35 (a) (10) only
in those instances where no direct appeal has been otherwise taken from the
underlying judgment. However, in those instances where . . . a direct appeal has been
taken from the underlying judgment, a party may also appeal directly from the OCGA
§ 9-15-14 post-judgment award without regard to the discretionary appeal
procedures.” (Emphasis in original). Rolleston v. Huie, 198 Ga. App. 49, 52 (4) (400
SE2d 349) (1990); see also Mitcham v. Blalock, 268 Ga. 644, 647 (4) (491 SE2d 782)
(1997). Thus, Muhammad was entitled to a direct appeal from the attorney fee award.
      This Court will grant an otherwise timely discretionary application pursuant to
OCGA § 5-6-35 (j) if the order is subject to direct appeal and the applicant has not
timely filed a notice of appeal. Accordingly, this application is hereby GRANTED.
Muhammad shall have ten days from the date of this order to file a notice of appeal
with the trial court. If, however, he has already filed a notice of appeal, he need not
file a second notice. The clerk of the trial court is DIRECTED to include a copy of
this order in the record transmitted to the Court of Appeals.
      Finally, Muhammad has filed a Motion for Permission to File Under Seal,
seeking permission to file his application under seal. That motion is DENIED.
                                       Court of Appeals of the State of Georgia
                                                                        07/16/2014
                                              Clerk’s Office, Atlanta,__________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.